Citation Nr: 0328298	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder to include:  arthritis, lumbar strain, and disc 
disease.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1978 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for a low back disorder and 
sinusitis.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The review of the veteran's service medical records reveals 
that during service she was treated for symptoms of back pain 
and sinusitis.  While recent VA examinations of the veteran 
were conducted, none of them offer an opinion as to the 
etiology of the veteran's current disabilities.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the appellant of 
the time he has in which to submit 
additional evidence.

2.  Request complete copies of the 
veteran's VA medical treatment records for 
the period of time from 1985 to 1992 from 
VA Outpatient Clinic - Oakland Park, 
Florida and from VA Medical Center - Miami 
Florida.

3.  Ask the veteran to provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where she was treated 
for her on-the-job back injury in 2001.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all these records  

4.  The veteran should also be accorded a 
VA orthopedic examination to determine the 
nature and extent of any low back 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

?	The examiner is requested to 
specifically identify the low back 
disorders which the veteran currently 
suffers from. 

?	The examiner is requested to review 
the veteran's service medical records 
with particular attention to the 
records showing treatment for 
complaints of low back pain during 
service.  The relevant service 
medical records have been paper 
clipped together and identified with 
a yellow post-it note inside the 
folder containing the service medical 
records.

?	The examiner is requested to offer an 
opinion as to the etiology of the 
veteran's current low back disorders.  
Specifically, is it at more likely, 
less likely or as likely as not that 
any current low back disorder is 
related to, or caused by, the back 
symptoms noted during military 
service?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded a VA 
examination to determine the nature and 
extent of any sinus disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

?	The examiner is requested to 
specifically indicate if the veteran 
currently suffers from sinusitis. 

?	The examiner is requested to review 
the veteran's service medical records 
with particular attention to the 
records showing treatment for 
complaints of sinusitis and nasal 
symptoms during service.  The 
relevant service medical records have 
been paper clipped together and 
identified with a yellow post-it note 
inside the folder containing the 
service medical records.

?	The examiner is requested to offer an 
opinion as to the etiology of any 
current sinus disorder suffered by 
the veteran.  Specifically, is it 
more likely, less likely or as likely 
as not that any current sinus 
disorder is related to, or caused by, 
the sinus symptoms noted during 
military service?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The RO should readjudicate the claim 
in light of the evidence received.  The 
RO is informed that copies of the 
veteran's recent VA medical treatment 
records were associated with the claims 
file after the March 2003 Travel Board 
hearing.  This evidence has not yet been 
reviewed by the RO.  If any benefit is 
denied, the RO should issue a 
Supplemental Statement of the Case and 
give the appellant and her representative 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

